           Case 5:17-cv-04467-BLF Document 366 Filed 03/04/21 Page 1 of 6




 1   Juanita R. Brooks (CA SBN 75934) brooks@fr.com
     Roger A. Denning (CA SBN 228998) denning@fr.com
 2   Jason W. Wolff (CA SBN 215819) wolff@fr.com
     John-Paul Fryckman (CA 317591) fryckman@fr.com
 3
     K. Nicole Williams (CA291900) nwilliams@fr.com
 4   FISH & RICHARDSON P.C.
     12860 El Camino Real, Ste. 400
 5   San Diego, CA 92130
     Telephone: (858) 678-5070 / Fax: (858) 678-5099
 6
     Proshanto Mukherji (Pro Hac Vice) mukherji@fr.com
 7   FISH & RICHARDSON P.C.
     One Marina Park Drive
 8   Boston, MA 02210
     Phone: (617) 542-5070/ Fax: (617) 542-5906
 9
     Robert Courtney (CA SNB 248392) courtney@fr.com
10   FISH & RICHARDSON P.C.
     3200 RBC Plaza
11   60 South Sixth Street
     Minneapolis, MN 55402
12   Phone: (612) 335-5070 / Fax: (612) 288-9696
13
     Attorneys for Plaintiff
14   FINJAN LLC

15                                  UNITED STATES DISTRICT COURT
16                                 NORTHERN DISTRICT OF CALIFORNIA
17                                        (SAN JOSE DIVISION)
18   FINJAN LLC., a Delaware Limited Liability       Case No. 5:17-cv-04467-BLF (VKD)
     Company,
19                                                   PLAINTIFF FINJAN LLC’S MOTION IN
20                    Plaintiff,                     LIMINE NO. 5 TO PRECLUDE
                                                     EVIDENCE OF OTHER PENDING
21          v.                                       PROCEEDINGS INVOLVING FINJAN

22   SONICWALL, INC., a Delaware Corporation,        Date: March 18, 2021
                                                     Time: 1:30 PM
23                    Defendant.                     Hon. Beth Labson Freeman
24                                                   Ctrm: 3, 5th Floor

25

26

27

28

                                                              Case No. 17-cv-04467-BLF (VKD)
                                                      FINJAN LLC’S MOTION IN LIMINE NO. 5
           Case 5:17-cv-04467-BLF Document 366 Filed 03/04/21 Page 2 of 6




 1   I.     INTRODUCTION

 2          Pursuant to Federal Rules of Evidence 401, 402, 403, and 611, Finjan LLC (“Finjan”)

 3   respectfully requests that the Court exclude from presentation to the jury at trial any discussion of

 4   other pending proceedings—namely, proceedings that have not reached final disposition or remain

 5   on appeal—involving Finjan and Finjan’s patents (the “Pending Proceedings”). This court granted

 6   similar motions in limine in Finjan, Inc. v. Blue Coat Sys., Case No. 15-03295, D.I. 404 at 4–5 (N.D.

 7   Cal. Oct. 18, 2017) (“Bluecoat”). In Finjan v. Cisco Sys., Case No. 17-00072, D.I. 660 at 1–2 (N.D.

 8   Cal. June 5, 2020) (“Cisco”), this Court excluded all mention of pending IPRs, id. at 2, and allowed

 9   mention of pending litigation only for the very limited purpose of “cross examin[ing] Finjan’s

10   experts on their work and associated compensation for Finjan in other pending lawsuits,” id., and

11   not for purposes such as criticizing Finjan or its litigation practices. Id.

12          The Court should exclude evidence and argument regarding the Pending Proceedings

13   because preliminary results in those proceedings are irrelevant and also carry a substantial risk the

14   jury will be confused as to the specifics of Finjan’s claims against SonicWall and its accused

15   products, and/or that the jury will perceive Finjan negatively because of its involvement in other

16   litigations. Thus, any discussion of the Pending Proceedings would be unduly prejudicial to Finjan

17   given the risk of confusing the jury and/or encouraging it to decide the issues before it based on

18   irrelevant factors. At a minimum, the court should follow Cisco in excluding pending IPRs entirely

19   and limit evidence of pending litigations solely to the question of expert witness compensation.

20   II.    ARGUMENT

21          The Court should preclude SonicWall from presenting any argument or evidence regarding

22   Pending Proceedings involving Finjan and its patent portfolio as it did in Bluecoat. First, the mere

23   existence of these proceedings (and the substance/outcome of any interlocutory rulings) has no

24   bearing or relevance to the issues here, i.e., the Pending Proceedings do not have “any tendency to

25   make a fact more or less probable than it would be without the evidence.” Fed. R. Evid. 401. There
                                                          1           Case No. 17-cv-04467-BLF (VKD)
                                                               FINJAN LLC’S MOTION IN LIMINE NO. 5
           Case 5:17-cv-04467-BLF Document 366 Filed 03/04/21 Page 3 of 6




 1   are multiple co-pending proceedings involving Finjan and patents in its portfolio, but not SonicWall

 2   or its accused products. There have been no final decisions on the merits of the claims or defenses

 3   in these proceedings, and fact discovery has yet to close in some of them.

 4          Second, given the non-final nature of the co-pending proceedings, any alleged probative

 5   value would be far outweighed by the significant risk of prejudice and confusion. See Fed. R. Evid.

 6   403. For example, introducing evidence of Pending Proceedings carries a substantial risk the jury

 7   will be confused as to the specifics of Finjan’s claims against SonicWall and its accused products.

 8   See, e.g., Callaway Golf Co. v. Acushnet Co., 576 F.3d 1331, 1343 (Fed. Cir. 2009) (“[T]he

 9   prejudicial nature of evidence concerning the ongoing parallel re-examination proceeding

10   outweighed whatever marginal probative or corrective value it might have had ….”); Wonderland

11   NurseryGoods Co. v. Thorley Indus., LLC, No. CIV.A. 12-196, 2014 WL 289446, at *2 (W.D. Pa.

12   Jan. 22, 2014) (“the probative value of the existence of other litigation and disputes is substantially

13   outweighed by the danger of unfair prejudice, confusion of the issues, misleading the jury, and

14   undue delay.”); In re Static Random Access Memory (SRAM) Antitrust Litig., No. 07-md-01819

15   CW, 2010 WL 10086747, at *2 (N.D. Cal. Dec. 16, 2010) (granting motion in limine to exclude

16   reference to party’s other litigation, finding “[s]uch evidence does not appear relevant”); In re

17   Homestore.com, Inc. Sec. Litig., No. CV 01-11115, 2011 WL 291176, at *1 (C.D. Cal. Jan. 25,

18   2011) (excluding evidence of other litigations due to irrelevance).

19          Third, as this court recognized in Cisco, introducing evidence of other pending litigations

20   also carries a substantial risk that the jury will perceive Finjan negatively simply because it is

21   involved in other litigations. Cisco, D.I. 660 at 1–2 (“The Court also excludes any characterization

22   of Finjan as litigious by discussing details of Finjan’s ongoing lawsuits . . . .”). Finjan has a lawful

23   right to seek redress for infringement of its patents against SonicWall, regardless of the existence of

24   other proceedings, and any evidence or argument seeking to paint Finjan as overly litigious is highly

25   prejudicial. See, e.g., Seals v. Mitchell, No. CV 04-3764 NJV, 2011 WL 1399245, at *5 (N.D. Cal.
                                                         2           Case No. 17-cv-04467-BLF (VKD)
                                                              FINJAN LLC’S MOTION IN LIMINE NO. 5
            Case 5:17-cv-04467-BLF Document 366 Filed 03/04/21 Page 4 of 6




 1   Apr. 13, 2011) (the slight probative value of plaintiff’s litigation history was “outweighed by the

 2   substantial danger of jury bias against the chronic litigant”).

 3           Finjan submits that, in light of these considerations, the court was correct in Blue Coat to

 4   exclude all evidence of pending proceedings, subject to revision if SonicWall can make a showing

 5   at trial that, in light of evidence or argument presented at trial, justice requires permitting specific

 6   evidence of specific pending litigation be admitted. Blue Coat, D.I. 404 at 4–5. However, if the

 7   Court were to find, as in Cisco, that the suggestion of expert-witness bias arising from the fact that

 8   the parties compensated their experts for their work in those cases can outweigh these

 9   considerations, then Finjan asks that the court at least follow its decision in that case and: (1) exclude

10   all mention of pending IPRs, id. at 2, and (2) allow mention of pending litigation only for the very

11   limited purpose of “cross examin[ing] Finjan’s experts on their work and associated compensation

12   for Finjan in other pending lawsuits.” Id. Specifically, Cisco should not be permitted to introduce

13   evidence regarding the substance of pending litigation or use such litigation to expressly or

14   implicitly criticize Finjan’s business or litigation practices. Id.

15   III.    CONCLUSION

16           Based on the foregoing reasons, Finjan respectfully requests the Court grant its Motion in

17   Limine No. 5.

18
                                                         Respectfully Submitted,
19
     Dated: March 4, 2021                               By: /s/ Proshanto Mukherji
20                                                      Juanita R. Brooks (CA SBN 75934)
                                                        brooks@fr.com
                                                        Roger A. Denning (CA SBN 228998)
21                                                      denning@fr.com
                                                        Jason W. Wolff (CA SBN 215819)
22                                                      wolff@fr.com
                                                        John-Paul Fryckman (CA 317591)
23                                                      fryckman@fr.com
                                                        K. Nicole Williams (CA 291900)
                                                        nwilliams@fr.com
24                                                      FISH & RICHARDSON P.C.
                                                        12860 El Camino Real, Ste. 400
25                                                      San Diego, CA 92130
                                                          3           Case No. 17-cv-04467-BLF (VKD)
                                                               FINJAN LLC’S MOTION IN LIMINE NO. 5
     Case 5:17-cv-04467-BLF Document 366 Filed 03/04/21 Page 5 of 6




 1                                   Phone: (858) 678-5070 / Fax: (858) 678-5099

 2                                   Proshanto Mukherji (Pro Hac Vice)
                                     mukherji@fr.com
                                     FISH & RICHARDSON P.C.
 3                                   One Marina Park Drive
                                     Boston, MA 02210
 4                                   Phone: (617) 542-5070/ Fax: (617) 542-5906

 5                                   Robert Courtney (CA SBN 248392)
                                     courtney@fr.com
 6                                   FISH & RICHARDSON P.C.
                                     3200 RBC Plaza
                                     60 South Sixth Street
 7                                   Minneapolis, MN 55402
                                     Phone: (612) 335-5070 / Fax: (612) 288-9696
 8
                                     Attorneys for Plaintiff
 9                                   FINJAN LLC

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                       4          Case No. 17-cv-04467-BLF (VKD)
                                           FINJAN LLC’S MOTION IN LIMINE NO. 5
           Case 5:17-cv-04467-BLF Document 366 Filed 03/04/21 Page 6 of 6




 1                                    CERTIFICATE OF SERVICE

 2          The undersigned hereby certifies that a true and correct copy of the above and foregoing

 3   document has been served on March 4, 2021 to all counsel of record who are deemed to have

 4   consented to electronic service via the Court’s CM/ECF system. Any other counsel of record will

 5   be served by electronic mail and regular mail.

 6

 7                                                        /s/ Proshanto Mukherji
                                                          Proshanto Mukherji
 8                                                        mukherji@fr.com

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                      5           Case No. 17-cv-04467-BLF (VKD)
                                                           FINJAN LLC’S MOTION IN LIMINE NO. 5
